Russell, C. J.
1. An opinionative statement of a seller’s .agent as to the value or salability of patented articles can not amount to such fraud, though untrue, as will entitle the buyer to avoid the sale, and an oral representation of such an agent, that the article sold will prove salable and produce certain named profits, not being enforceable under the statute of frauds, can not afford a basis for a rescission by the buyer. Coca-Cola Bottling Co. v. Anderson, 13 Ga. App. 772 (80 S. E. 32).
2. The court did not err in sustaining the demurrer to the defendant’s answer, and in thereafter entering judgment in favor of the plaintiff upon notes sued on, the only defense attempted being that the execution of the notes was induced by false representation of an agent of the plaintiff as to the probable value of the territory and of the articles which constituted the consideration thereof.

Judgment affirmed.


Rom, J., absent.